ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Preliminary Amendment
Applicant's preliminary amendment filed on 8/23/2019 has been entered.  Claims 1-16 have been cancelled.  Claims 17-28 have been added.  Claims 17-28 are still pending in this application, with claim 17 being independent.
	

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Chamberlain #55044 on 3/26/2021.
The application has been amended as follows: 

17. (Amended) An extrication rescue tool configured to open an extrication passage for extricating a victim in a plight, such as a car wreck or a collapsed building, the extrication rescue tool comprising: an extendable element selectively extendable by a drive along an extension path and configured to forcibly maintain or enlarge an extrication passage to allow extrication of the victim through the extrication passage when the extendable element is extended; and an illuminator associated with, and oriented along the extension path of, the extendable element, and configured to project illumination in a shape on an edge of the extrication passage to enable identification of obstacles in the extension path, based on disturbance by the obstacle, of the shape projected by the illuminator on the edge of the extrication passage, wherein the illuminator is arranged on a distal end of the extendable element, wherein at least one saddle adapter is selectively arrangeable on a distal end of the extendable element and comprises at least one through opening to pass the illumination either from the illuminator therethrough or from the illuminator incorporated therein.

19. (Amended) The extrication rescue tool of claim 17, wherein at least one of a shape, size, and dimension of the illumination coincides with a shape, form, or size of a front of the extendable element.

20. (Cancelled) 

21. (Cancelled) 

23. (Amended) The extrication rescue tool of claim 17, further comprising a sensor to detect a reflection from at least one of an obstacle in the extrication passage and edges of the extrication passage.

24. (Amended) The extrication rescue tool of claim 23, further comprising a control configured to determine, based on a detection signal from the sensor, a distance between a distal end of the extendable element and said obstacle in at least one of the extrication passage and said edges of the extrication passage.

28. (Amended) The extrication rescue tool of claim 17, wherein the extrication rescue tool is an apparatus selected from the group comprising a ram, a shoring tool, and a power strut.


Allowable Subject Matter
Claims 17-19 and 22-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record including that which is listed on the attached PTO-892 fails to disclose or fairly suggest an extrication rescue tool comprising: an extendable element selectively extendable by a drive along an extension path and an illuminator associated with, and oriented along the extension path of, the extendable element, and configured to project illumination in a shape on an edge of an extrication passage, the illuminator arranged on a distal end of the extendable element, and at least one saddle adapter selectively arrangeable on a distal end of the extendable element and comprises at least one through opening to pass the illumination either from the illuminator therethrough or from the illuminator incorporated therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER K GARLEN whose telephone number is (571)272-3599.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896